Citation Nr: 1600987	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  01-09 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lung cancer, claimed as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1968.  His decorations include the Vietnam Campaign Medal and the Vietnam Service Medal.  

This matter initially came before the Board of Veterans' Appeals Board on appeal from a May 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Louis, Missouri.  In that decision the RO denied the Veteran's claim of entitlement to service connection for lung cancer.  The same claim had previously been denied, but the RO's decision was unclear as to whether it had reopened the previously denied claim and denied it on the merits, or it had denied the application to reopen.  This case has since been reviewed by the Board and the United States Court of Appeals for Veterans Claims (the Court) on multiple occasions on a de novo basis.  Consequently, the Board will continue to adjudicate the claim on a de novo basis.  

In June 2002, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge (VLJ), a transcript of that hearing is of record.

It is not necessary to recount the lengthy procedural history of the case.  The most recent Court decision, in January 2012, vacated and remanded the Board's June 2010 decision denying the claim.  The Board, in turn, remanded the matter to the RO in September 2012 for further development.  Such development was requested due to changes made to claims of herbicide exposure in Thailand.  See VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10 (q); see also Compensation & Pension Bulletin, May 2010.  After reviewing the pertinent manual rewrite provisions of VA's Adjudication Procedure Manual in place in September 2012 and the now completed pertinent provisions found at M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 5, the Board finds that there has been substantial compliance with the Board's September 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Lung Cancer was not manifest in service or within one year of separation, and is not attributable to service.

2.  The Veteran did not serve in the Republic of Vietnam, and is not shown to have been exposed to herbicides/Agent Orange in service. 


CONCLUSION OF LAW

Lung cancer was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with respect to the claim being decided below and there is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in letters beginning in July 2004 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

The Board further finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 1993).  In addition to obtaining the Veteran's service personnel records, the RO undertook a reasonably exhaustive search for information regarding the Veteran's allegations that he landed in Vietnam en route to Thailand, served at various air bases in Vietnam, and served along the perimeter of the military base at Don Muang Royal Thai Air Force Base (RTAFB).  VA's search included requesting corroboration from the U.S. Army and Joint Services Records Research Center (JSRRC)/Defense Personnel Records Information Retrieval System (DRIS), the U.S. Air Force headquarters and mobility command, and the Air Force transportation command.  Regarding pertinent medical evidence, VA service treatment records and postservice treatment records have been obtained.  In addition, VA obtained a medical opinion (in August 2007) which is adequate for rating purposes.  See v. Barr v. Nicholson, 21 Vet. App. 303 (2007).

VA also provided the Veteran with a hearing before the Board which took place in June 2002.  During the hearing the undersigned explained the issue on appeal, and asked questions designed to elicit information in support of the claim.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the foregoing reasons, no further action related to the duties to notify and assist is required in this case.

II.  Facts

The Veteran's Airman Military Record (AF Form 7) shows that he served overseas at Don Muang, Air Base in Thailand from November 1966 to December 1967 as an air passenger specialist.  This document does not show that he served in Vietnam.  

The Veteran's service treatment records do not show findings of lung cancer.  At the time of his August 1968 service separation examination, normal findings were reported for the lungs and chest.  On his August 1968 service separation report of medical history, he checked the 'no' box when asked if he had had or was having any pain or pressure in his chest, or any tumors, growths, cysts or cancers.  

In the years immediately following service there were no reports, complaints, or findings of lung cancer.  In July 1996, the Veteran was admitted to Barnes Hospital with right lower lobe pneumonia.  X rays and CT scans performed in August and September 1996 revealed a right lower lobe mass.  Late in September 1996, the Veteran had a resection of his right lower lobe for a large cell undifferentiated T2NO tumor.  In December 1997, he requested service connection for lung cancer.  

In an Agent Orange (AO) questionnaire received in April 1998, the Veteran indicated that while working TDY at Don Muang International Airport, he moved thousands of troops weekly from the jungles of Vietnam.  He remarked that these soldiers were unbathed, unclean and straight from the jungle.  He reported that he was thrown amongst them on the plane and that whatever they had on their clothes he had on his clothes and whatever they had been breathing, he had also been breathing 

In a June 2001 letter, the Veteran stated that he had been exposed to AO while in South East Asia in 1967 and 1968.  He noted that he was never sick a day in his life until he was diagnosed with lung cancer in 1997.  He stated that his body was totally wrecked with cancer and he believed that this was caused by AO.  He reported that his job as an Air Force Sergeant was to move troops and supplies in and out of Vietnam.  He noted that he moved thousands of troops and tons of supplies in and out of Vietnam.  He stated that if any of the troops that he moved out of Vietnam in 1967 or 1968 had been exposed to AO then he was also directly exposed as a result of breathing the residue from dirty, straight from the jungle, uniforms and by indirectly breathing the recycled air in the closed quarters of the airplane.  

In an undated letter, the Veteran similarly reported that he was responsible for moving troops in and out of Vietnam to and from the staging point of Don Muang Airport.  He noted that the staging points that he moved troops to and from were DaNang Nahtrang, Saigon, and Cameron Bay.  He stated that he boarded and briefed all flights upon arrival and that the briefing took approximately 30 minutes.  He noted that it was his belief that he was exposed to AO at this point.  He indicated that the thousands of soldiers that he came into contact with as a result of these flights looked rugged and came directly from the jungle where they had been for months.  He stated that he was exposed to whatever the soldiers had been exposed to.  He further noted that the air on the plane was recycled and was horrible and unfit for human consumption.  He additionally reported that he had been hospitalized for one week in 1967.  He stated that the organ that hung down in the back of the mouth by the throat became swollen and inflamed cutting off his ability to swallow food or breathe through his mouth.  He noted that he could still remember the doctors asking him what he had been exposed to, to which he replied nothing However the Veteran indicated that they had just moved hundreds of Army Rangers earlier that day.  

In a November 2001 letter, the Veteran indicated that he was on the ground in November 1966 in Cam Ranh Bay and that the flight records should be checked to confirm this.  In his November 2001 substantive appeal, he likewise reported that he was on the ground in the Republic of Vietnam and that he was stationed in Ubon, Thailand.  Personnel records received in conjunction with his claim do not confirm that he was in Vietnam.  

In an April 2002 letter, the Veteran indicated that he was on the ground in Vietnam several times during his tour of duty while stationed with Detachment 5, 6' Aerial Port Squadron and that he was responsible for moving passengers and freight in and out of Vietnam.  He reported that when needed, he would go with a load of freight or passengers to off load or on load for a return trip.  The flights were from DaNang Camranh Bay and Saigon.  He also stated that he could not believe that his travel orders directing him to his duty station in Ubon, Thailand, on or around November 22 1966, could not be found.  He indicated that he could remember these orders after all these years.  He stated that he had stops in Hawaii Clark Air Base, Camranh Bay VN, Bangkok Thailand, and then Ubon Thailand.  He noted that this was his first trip out of the United States.  He stated that as the chartered Continental 707 banked for landing in Cam Rahn Bay, he saw multiple flashes of fire down below.  He noted that it was either early morning or early evening when he landed.  He reported that he had sent numerous pictures and letters to his parents, but that they had been destroyed in a house fire in 1994.  

In June 2002, the Veteran appeared at a Board hearing and indicated that all the military documents that he had had in his possession had been destroyed in a fire at his parents' house about six years earlier.  His representative reported the landings of the plane during the Veteran's flight over to Thailand in November 1966, which included a stopover at Cam Ranh Bay.  The Veteran testified that when they landed at Cam Ranh Bay 150 people got off the plane and headed to Vietnam while about 15 people, including him, headed to Thailand.  He indicated that his responsibilities in Thailand included passenger and freight movement.  He testified that he spent twelve or thirteen months in Thailand and had taken a flight home which required a stop in either Saigon of Cam Ranh Bay.  He noted that this was a standard route for the chartered planes.

In a statement dated in July 2007, the Veteran's brother said that he came across mail to his mother from the Veteran mentioning places like Thailand.  He said some mentioned he had just returned from Laos and some mentioned he had just returned from Vietnam.  He said the letters had since been destroyed in a fire.  

On file is a record from Dr. Citelli in July 2009 stating that he was treating the Veteran for lung cancer with metastases.  He also stated that lung cancer is a known medical condition associated with Agent Orange exposure in Vietnam.

In an August 2012 statement, the Veteran said that he had to be present along the runways whenever a plane landed and that to get to those runways "you would pass thru a perimeter heavily guarded by Military Police."

In November 2012, the RO received a statement from a fellow serviceman who said that he served with the Veteran in late 1966 and had been assigned to the 13th Air Force, 6th Aerial Port Squadron, Don Muang Royal Thai Air Base in Thailand.  He said he and the Veteran worked together processing many flights from the Asian theater, mainly Vietnam.  He said that areas including Don Muang required vegetation control and that the military side of Don Muang airport was set with perimeter patrol.  He said that he and the Veteran had to frequent these locations in the process of doing their duties.  

III.  Analysis

A.  Law and Regulations 

The Veteran asserts that his lung cancer is related to exposure to herbicides while serving in Vietnam and Thailand.  

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) (West 2014) are not applicable.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996)(table); 38 C.F.R. § 3.303.

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including malignant tumors, are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to Agent Orange or another herbicide agent, service connection for certain diseases, including cancer of the lung, will be presumed if the condition becomes manifest to a degree of 10 percent disabling or more.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).

A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 C.F.R. § 3.307(a)(6)(iii) (2015). 

Special consideration of herbicide exposure on a factual basis has been extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  In this regard, if a Veteran served in one of the RTAFB's in U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat or Don Muang, as an Air Force security policeman, security patrol dog handler, a member of a security police squadron, or otherwise near the air base perimeter as shown by the evidence of daily work activities, performance evaluation reports, or other credible evidence, Compensation Service will concede herbicide exposure on a direct/facts-found basis.  See VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 5 (M21-1).  See also VA Public Health Thailand Guidance, http://www.publichealth.va.gov/exposures/agentorange/thailand.asp.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Discussion

As a starting point, the Veteran does not contend nor does the evidence show that he had lung cancer in service or within one year of service.  Rather, normal findings were reported for the lungs and chest on the Veteran's August 1968 separation examination report.  Also, he checked the "no" box on his August 1968 service separation report of medical history when asked if he had had or was having any pain or pressure in his chest, or any tumors, growths, cysts or cancers.  

The Veteran was first found to have lung cancer in 1996.  It was at this time, in July 1996, that he was admitted to Barnes Hospital with right lower lobe pneumonia.  X rays and CT scans performed in August and September 1996 revealed a right lower lobe mass.  Late in September 1996, the Veteran had a resection of his right lower lobe for a large cell undifferentiated T2NO tumor.  These facts are consistent with the Veteran's February 1998 statement that his lung cancer was "discovered" in June 1996.  Thus, as there are no complaints or findings related to lung cancer for many years after service, direct service connection under the provisions of 38 C.F.R. §§ 3.303 or on a presumptive basis due to a chronic disability under 3.307, 3.309(a) is not warranted.    

Turning to presumptive service connection due to exposure to herbicides, the Veteran presents two theories of exposure.  One, that he set foot in Vietnam and two, that he served in Thailand around the perimeter base at Royal Thai Air Force Base at Don Muang.  

In regard to the Veteran's alleged service in Vietnam, he asserts that his duties as an air passenger specialist involved flying to multiple bases in Vietnam to include Cam Rahn Bay, Nha Trang South Vietnam and Saigon.  He also asserts that his initial flight over to Thailand in November 1966 on Continental Airlines from Travis Air Force base in California included a stopover at Cam Ranh Bay.  In support of this assertion, he submitted a statement from fellow serviceman, K.L., who said that some of the commercial flights such as the Veteran's flight had interim stops in "Asia" countries including Vietnam.  While due consideration has been given to this statement, it does not support the Veteran's claim of setting foot in Vietnam inasmuch as it merely shows the possibility that the Veteran's plane landed in Vietnam.  K.L. does not indicate that he was on the same plane as the Veteran, or that he even knew if the Veteran's plane was one of the planes that actually landed in Vietnam, or even if it did land in Vietnam, whether or not the Veteran got off the plane in Vietnam.  The Veteran also submitted a statement from his brother who said he recollected reading some of the Veteran's letters to his parents, since destroyed in a house fire, in which the Veteran mentioned coming from Vietnam.  

Multiple attempts by VA to verify the Veteran's assertions that he set foot in Vietnam were unsuccessful.  In this regard, the JSRRC/DPRIS informed VA in January 2013 that the data did not document the personnel from the squadron were flown into Cam Ranh Bay, Vietnam, en route to Don Muang Air Force Base, Thailand, during the period from November through December 1966.  It further informed VA in July 2013 that the 6th aerial port squadron, 2nd aerial port group, 315th air division had five aerial port squadrons, including the 6th APS at Don Muang RTAFB, and that each unit was charged with maintaining air terminals within their respective areas of operations.  Noted responsibilities included loading, unloading, and storing cargo, preparing cargo for airdrop or air landed deliver and passenger servicing.  Travel between the air terminals is not listed as one of the responsibilities.  In short, there is no corroboration from JSRRC/DPRIS or from the Veteran's personnel record AF Form 7 that he served anywhere other than Thailand.  

The Board is thus left with the Veteran's bare naked allegation of having landed and stepping foot in Vietnam.  On this point, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.).  VA adjudicators have to be careful not to equate negative evidence, meaning actual evidence weighing against a party, with the absence of substantive evidence.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002).  

The above notwithstanding, the Federal Circuit Court went on to indicate in Buchanan that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").  When considering whether lay evidence is satisfactory, the Board as a finder of fact may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he/she has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  Here, in assessing the credibility and probative weight of the Veteran's June 2002 hearing testimony that he landed and stepped foot in Cam Rahn Bay in Vietnam while en route to Thailand from Travis Air Force Base, the Board finds his testimony not credible.  This is based on the VLJ's observations of the Veteran at the hearing, to include his facial plausibility and witness demeanor.  In this regard, the VLJ found the Veteran evasive and not credible on this point.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); see also Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (1997) (the Board is charged with assessing the credibility and probative weight of the evidence).  Neither the Veteran nor his representative presented testimony at this time with respect to the Veteran's earlier assertion in April 2002 of having been on the ground several times in Vietnam.  

In terms of the Veteran's service in Thailand and assertion of having served along the military base perimeter at Don Muang RTAFB, the Veteran reported that he was required to "pass thru" the runway gates at Don Muang Royal Thai Airport which were located on the perimeter of the base.  See July 2012 statement.  Fellow serviceman K.L similarly reported in November 2012 that he served as an air passenger specialist with the Veteran with the 14th Air Force aerial port squadron at Don Muang Air Force Base and that the military side of the Don Muang airport was set with perimeter control which they had to "frequent..in the process of doing their duties."  VA attempted to verify the Veteran's duties along the perimeter of the military base through the JSRRC/DPRIS, but was unsuccessful.  In this regard, the JSRRC/DPRIS informed VA that the information was vague and did not report on the Veteran's duties or specific duties performed by unit members and it was thus unable to provide information to confirm or deny the Veteran's allegations that his military duties as an air passenger specialist would have required him to be along the base perimeters.  

Nonetheless, even assuming that the runway gates were located on the perimeter of the base, it still begs the question as to whether the Veteran "passing through them" constitutes "involved duty on or near the perimeters of military bases in Thailand".  See VA Public Health Thailand Guidance, supra.  This is especially so when considering that the listed duties given at the base perimeter include security-based duties such as policemen, security patrol dog handlers, and members of the security police squadron.  See VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 5.  In short, the Board does not concede herbicide exposure on a direct or facts-found basis in light of the Veteran's assertions of "passing thru" the runway gates near base perimeters at Don Muang Air Base, nor is there any evidence that shows involved perimeter duty.  Id.    

After considering the Veteran's military occupational specialty as an air passenger specialist, his service personnel records, and the statements and testimony from him and others in support of his claim, the Board finds that the weight of evidence is against a finding that he was exposed to herbicides coincident with his service in Thailand or that he traveled into Vietnam.  Consequently, he is not entitled to any presumption that would result from such exposure. 

Furthermore, the Veteran's receipt of the Vietnam Service and Campaign medals does not conclusively establish that he served in Vietnam.  A review of the criteria for the award of such medals indicates they were awarded to individuals who served in support of operations in the Republic of Vietnam, but did not require in-country service.  According to Department of Defense (DoD) regulations, a Vietnam Service Medal is presented to any service member who served on temporary duty for more than 30 consecutive days while attached to, or regularly serving for at least one day with an organization participating in, or directly supporting ground (military) operations, or attached directly supporting military operations in the Republic of Vietnam, Thailand, Cambodia, Laos within the defined combat zone during the Vietnam era.  See DoD 1348 C6.6.1.1.5 (revised September 1996).  Similarly, the Vietnam Campaign Medal was awarded by the Republic of Vietnam to members of United States military forces serving six months or more in support of Republic of Vietnam military operations, to include service members serving outside the geographical limits of the Republic of Vietnam but providing direct combat support to the Republic of Vietnam armed forces.  Thus, as the Vietnam Service and Vietnam Campaign medals were awarded to service members serving outside of the Republic of Vietnam, they are insufficient to establish in-country service.

The Veteran also asserts that he was exposed to herbicides as an air passenger specialist in Thailand due to handling a multitude of soldiers as well as cargo from Vietnam.  More specifically, he asserts by way of his statements and testimony, including in an October 1998 statement, that while working temporary duty at Don Muang Air Base in Thailand, he moved thousands of troops weekly who came straight from the jungle of Vietnam and who were unbathed and unclean.  He said that whatever was on their uniform was on his too, and whatever they were breathing, he was breathing.  While there is no presumption of "secondary exposure" due to such assertions, a veteran is not precluded from establishing service connection with proof of actual causation, that is, proof that exposure to herbicides actually caused the lung cancer.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  That notwithstanding, the Veteran is not shown to be competent to determine by sight, smell, etc. that any aircraft on which he worked or servicemen he came in contact with were contaminated by herbicides.  An award of VA benefits may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102; see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Moreover, even assuming for arguments sake that the Veteran did have second-hand exposure to herbicides from handling people and planes from Vietnam while serving in Thailand, the weight of evidence militates against service connection on this basis.  On the one hand, there is the blanket statement from Dr. Citelli in July 2009 who said that the Veteran had lung cancer and that lung cancer is a known medical condition associated with Agent Orange exposure in Vietnam.  This statement is general in nature and not fact specific to the Veteran.  That is, there is no indication that Dr. Citelli reviewed the Veteran's medical history prior to making this statement, to include whether he considered exposure on strictly a second hand basis and/or whether he considered other possible risk factors.  

In contrast, there is the opinion of a VA examiner in August 2007 who, after reviewing the Veteran's claims file, opined that the assertion of second hand exposure was not "credible or plausible".  He explained that a review of the significant literature on the subject, specifically through the 2004 Veterans and Agent Orange update book put out by the institutes of medicine, indicates that specific occupational exposure studies which were largely on a basis of multiple exposures under what would be considered known significant concentrations, did not come to any conclusive evidence of any increased risk for lung cancer.  He reported that in fact some of the studies did not only not show an increased risk for lung cancer, but in some cases showed a decreased risk of lung cancer.  He opined that these particular studies dealing with occupational exposure most closely aligned with the Veteran's allegations.  He went on to opine that he did not believe the theory that there may have been off fumes from possible unknown presence of troops or material as reasonable or plausible and under these circumstances he did not believe that the Veteran's lung cancer was attributable to his Agent Orange exposure.  He went on to note that the Veteran had a significant smoking history and opined that this is his most likely cause of his lung cancer and was clearly supported by the literature.  The Board places more value on the well-reasoned and fact specific medical opinion of the VA examiner in August 2007 than on the general and unsupported private opinion of Dr. Citelli.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302   (2008); see also Madden v. Gober, 125 F. 3d 1477, 1481   (Fed. Cir. 1997) (finding that the Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

Regarding the Veteran's belief that his lung cancer is due to second hand exposure to herbicides while serving in Thailand, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology, see Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  However, this matter appears to be the type of medical matter as to which the courts have held lay testimony is not competent.  Thus, based on the facts of this case, the Veteran is not competent to render an opinion as to the cause or etiology of his lung cancer as such a matter requires medical expertise which the Veteran is not shown to possess.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Clyburn v. West, 12 Vet. App. 296 (1999). 

The Board also notes that the file contains a chronologic listing of service.  This document places the appellant in Texas, Thailand and California.  The document does not mention service in Vietnam.  Here, we are not faced with a silent record.  Rather, we are presented with fact establishing the appellant's location in places other than Vietnam.  His report of Vietnam service is inconsistenet with credible evidence

Lastly, in support of the Veteran's representative's written argument in April 2015 of presumed exposure to herbicides, he submitted Board decisions involving different veterans that are unrelated to the case at hand.  In this regard, as the Veteran's representative himself pointed out, Board decisions are non-precedential.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1303.


The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Rather, for the foregoing reasons, the preponderance of evidence is against the Veteran's claim for service connection for lung cancer, claimed as due to exposure to Agent Orange, and the claim must be denied.



ORDER

Service connection for lung cancer, claimed as due to exposure to Agent Orange, is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


